EXHIBIT 10.17


AMENDMENT NUMBER 2
TO THE
OCCIDENTAL PETROLEUM CORPORATION
SUPPLEMENTAL RETIREMENT PLAN II
Effective as of January 1, 2005
Amended and Restated as of November 1, 2008
 
 
The Occidental Petroleum Corporation Supplemental Retirement Plan II (Effective
as of January 1, 2005  Amended and Restated as of November 1, 2008) (“Plan”) is
hereby amended effective as of January 1, 2010 as follows:
 

 
1.
Section 2.1(d), relating to the definition of “Annual Bonus Paid,” is amended in
its entirety to read as follows:
           
(d)
“Annual Bonus Paid” means up to the first $100,000 of bonus paid to a
Participant, who is not a “named executive officer”, as that term is defined in
Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under a regular annual incentive
compensation plan, such as the Company's Variable Compensation Program or
Incentive Compensation Program (but excluding without limitation a special
individual or group bonus, a project bonus, and any other special bonus).  For
avoidance of doubt, “Annual Bonus Paid” means no more than $100,000 of bonus
paid to a Participant, who is not a “named executive officer”, as that term is
defined in Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under any one or more regular annual
incentive compensation plan.
         
2.
Section 4.3(a)(1), relating to the “Eligibility” for “Allocations Relating to
the Deferred Compensation” and the “Retirement Plan”  is amended in its entirety
to read as follows:
           
(1)
Eligibility. An Employee who is a participant in the Retirement Plan and
eligible to participate in the Deferred Compensation Plan for the Plan Year
shall be provided the allocation for the Plan Year specified in paragraph
(2).  However, notwithstanding anything to the contrary, an Employee of New
Eastport Services, LLC and its affiliates is not eligible to receive an
allocation for the Plan Year specified in paragraph (2).


 
 
 
 

 

 
3.
Section 4.3(b)(1), relating to the “Eligibility” for “Allocations Relating to
the Deferred Compensation” and the “Savings Plan”  is amended in its entirety to
read as follows:
           
(1)
A Participant who is eligible to participate in the Savings Plan and makes a
deferral election under the Deferred Compensation Plan for the Plan Year shall
be provided the allocation for the Plan Year specified in paragraph
(2).  However, notwithstanding anyting to the contrary, an Employee of New
Eastport Services, LLC and its affiliates is not eligible to receive an
allocation for the Plan Year specified in paragraph (2).
       
4.
Except as amended above, the Plan as in effect prior to this amendment shall
continue unchanged.

 
* * * * * * *

 
 
 
 

In Witness Whereof, the Company has caused this amendment to be adopted on its
behalf by the unanimous action of the Pension and Retirement Plan Administrative
Committee this ____ day of _______________, 2009.
 
 
 

 
Occidental Petroleum Corporation
   
Pension and Retirement Plan
   
Administrative Committee
                           
Martin A. Cozyn
                                 
James M. Lienert
                                 
Roy Pineci
                                 
Laura B. Reider
                                 
Daniel S. Watts
 

 
